DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 10-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 2014/0217077) in view of Matthews (US 2014/0042138) or Barhorst et al (US 2017/0165779).
Davidson shows an arc welding system including determining a temperature of an electrode from a plurality of possible temperature categories including a hot/warm electrode category and a cool/cold electrode category (para 0005) which includes an interruption to an arc welding process where there is no arc between the electrode and a workpiece during the interruption wherein the interruption is shown by an amount of time the electrode has not been under an arc condition, i.e., the arc is extinguished (para 0030), and Davidson further shows a parameter optimization module such as a controller (22) to set one or more current parameters of an output current based on the temperature of the electrode to reach the desired temperature of the electrode. But, Davidson does not explicitly show a temperature determination module wherein the temperature category is determined based on comparing the received information indicative of the duration of the interruption to one or more timing thresholds. 
Matthews shows it is known to provide a temperature determination module including a temperature sensor that measures a temperature of a welding wire/electrode wherein a welding parameter including a voltage and/or current output to the welding wire/electrode is controlled based on the desired electrode temperature. Also see para [0027] to [0030].  
Barhorst also shows it is known to provide a temperature determination module (76) for sensing or determining a temperature of a welding electrode during an interruption of a welding process, such as stopping of the welding process or arc stop and start process (para [0040]),  wherein a parameter optimization module (32) is coupled to the temperature determination module to adjust one or more weld process parameters based on the sensed or determined parameters of the electrode (also see para [0029]).
In view of Matthews and Barhorst, it would have been obvious to one of ordinary skill in the art to adapt Davison with a temperature determination module for determining a temperature category of an electrode, including the hot/warm electrode category and a cool/cold electrode category which would have been resulted from the electrode being under the arc welding process the last time or the last timing threshold, and that the one or more of the current parameters applied to the electrode would  predictably achieve the desired temperature category of the electrode and improve welding performance as known in the art. 
With respect to claims 2-4, Davidson shows the interruption that includes an amount of time that was under no arc condition wherein such interruption would include the amount of time since the last weld or since the last output current forming the weld wherein the plurality of temperature categories includes the warm/hot electrode and the cool/cold electrode category. 
With respect to claims 5, 7 and 8,  Davidson shows the one or more current parameter of the output current that includes a current rate or ramp up time so as to reduce the time to achieve the desired temperature of the electrode (para 0034), and it would also have been obvious to adapt the one or more current parameters to include a ramp filter coefficient or ramp up rate as well as the current level that would predictably control or adjust the operation of heating the electrode to the desired temperature. 
With respect to claim 10, Davidson shows the method claimed including receiving or determining information indicative of a duration of an interruption when an amount of time with no arc condition is determined (para 0030), determining a temperature category of an electrode, from a plurality of possible temperature categories including a hot/warm electrode category and a cool/cold electrode category (para 0005), and setting one or more current parameters of an output current for a welding process including the current ramp up time or current level that is applied to one or more components of an arc welding system. But, Davidson does not explicitly show comparing the received information indicative of the duration of the interruption to one or more thresholds. However, it would have been obvious to one of ordinary skill in the art that the temperature category of the electrode would have been determined by comparing or assessing the amount of time that was not under the arc condition from last time or last threshold the electrode was under the arc welding condition which would have resulted the electrode being a warm/hot electrode category or a cool/cold electrode category. And, as Matthews and Barhorst show a temperature determination module for determining a temperature category of the electrode, it would also have been obvious to one of ordinary skill in the art to adapt Davison with a temperature determination module for determining the temperature category of the electrode, including the hot/warm electrode category and a cool/cold electrode category. 
With respect to claims 11-13, Davidson shows the interruption that includes an amount of time that was under no arc condition wherein such interruption would include the amount of time since the last weld or since the last output current forming the weld wherein the plurality of temperature categories includes the warm/hot electrode and the cool/cold electrode category. 
With respect to claims 14, 16 and 17,  Davidson shows the one or more current parameter of the output current that includes a current rate or ramp up time so as to reduce the time to achieve the desired temperature of the electrode (para 0034), and it would also have been obvious to adapt the one or more current parameters to include a ramp filter coefficient or ramp up rate as well as the current level that would predictably control or adjust the operation of heating the electrode to the desired temperature. 
Claim(s) 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Matthews and Barhorst as applied to claims 1-5, 7, 8, 10-14, 16 and 17 above, and further in view of Butler et al (US 2004/0074884). 
Davidson in view of Matthews and Barhorst shows the system and method claimed except for one or more current parameters including a time delay as claimed. 
Butler shows it is known in the art to provide one or more current parameters of an output current that includes a time delay that is measured from a time when the electrode contact a workpiece to a start of a current increase (shown by an increased output current trace 312 as illustrated in Figure 3) wherein a duration of the time delay would be a function of the temperature of electrode as the temperature of the electrode is subsequently elevated. Also, see para (0026).
In view of Butler, it would have been obvious to one of ordinary skill in the art to adapt Davidson, as modified by Matthews and Barhorst, with the one or more current parameters including a time delay that allows for delaying the welding operation as desired by the user wherein such time delay or intervals would depend on the type of the materials being welded together. 
With respect to claim 9 and 18, Butler further shows it is known for an arc welding system that is performed manually which would render the arc welding system as a manual metal art (MMA) welding system. Also, see para (0004).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,875,117 (hereinafter US ‘117). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to claim 1, US ‘117 shows the recited elements including a temperature determination module to determine a temperature category of an electrode during an interruption of a MMA (manual metal arc) welding process based on a comparison of information indicative of a duration of the interruption to one more timing thresholds, and a parameter optimization module to set one or more current parameters based on the temperature category of the electrode determined by the temperature determination module wherein the interruption of the MMA welding process would include an interruption of an arc welding process that would also include a condition when there is no arc between the electrode and a workpiece, i.e., arc is extinguished or interrupted.  
With respect to claim 10, US ‘711 shows receiving information indicative of an interruption to an MMA welding process between an electrode and a workpiece, determining a temperature category of the welding electrode based on a comparison of the received information indicative of the duration of the interruption to one or more timing thresholds, setting one or more current parameters, and providing the one or more current parameters to  a welding system to adjust the operations of the welding system wherein the interruption of the MMA welding process would include an interruption of an arc welding process that would also include a condition when there is no arc between the electrode and a workpiece, i.e., arc is extinguished or interrupted.  
While the claims are not identical, it is noted that the more detailed claim scope of US ‘117 is deemed to anticipate or teach the broad claim scope of the pending claims while the claim variations of the pending claims are obvious variants of US ‘117 as known in the art. 
All other claims including the dependent claims of pending application are also deemed obvious variants of US ‘117 that also teaches the claim scope of the pending claims with the combination of the patented claims of US ‘117.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761